DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims 1-6, 9-15 and 17-23 filed 10/29/2021 are allowed for the reasons set forth below. 

Re Claim 1: 
 “Particle Design 2.0 User Guide”, at web.archive/org/web/20170507142825/https://www.71sqaured.com/particledesign/manual, May 5, 2017, pp. 1-18 (hereinafter Particle-Design) teaches at Page 2, receiving “Particle Designer” resource package and Page 7 “to bring an existing Particle System into your project you can either drag the .LAP file into the outline view or use the Import Emitter File option from within the File menu”. 
Particle-Design teaches at Pages 2-3 parsing (the exported configuration file) a configuration file of the particle system editing software package. 
Particle-Design’s parsing a configuration file when incorporated into Cao’s 3D particle system allows the Cao to have exported from the Particle System and imported a configuration file into the Particle System. It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided a configuration file allowing the 
Y. Cao, “Research and Implementation of Real-Time Rendering with a Realistic Universal Particle System”, Master Dissertation, University of Electronic Science and Technology of China, March 2011, pp. 1-123 (English Translation) (hereinafter Cao) in view of Particle-Design teaches a method for generating a three-dimensional particle effect, comprising: 
receiving a three-dimensional particle resource package (Cao teaches at Section3.1 receiving a particle system editing software package and at FIGS. 5-12-5-15 and Pages 76-77 the location attribute of an emitter includes PositionX, PositionY and PositionZ; StartPoiX/EndPoiX. StartPoiY/EndPoiY and StartPoiZ/EndPoiZ); 
parsing a configuration file of the three-dimensional particle resource package (Particle-Design teaches at Pages 2-3 parsing a configuration file of the particle system editing package. 
Cao teaches at Page 39 receiving various data (file) of particles and Cao teaches at Page 76-77 and FIG. 5-12-5-15 a 3D particle resource package. Cao teaches at Page 48 these four attributes are designed in the internal structure of the emitter); 
displaying parameter configuration items corresponding to the configuration file on the display apparatus (e.g., Cao FIG. 5-12), the parameter configuration items at least comprising a three-dimensional particle system parameter configuration item (e.g., Cao teaches at Page 31 that the particle system editor should include an emission source capable of generating particles, particle attributes and a rendering window and at FIG. 3-4 “Class Diagram of the particle system and at Page 39 class ParticleView for creating a particle rendering window including width and height of the rendering window. 
Cao teaches at FIG. 6-1 “Edit Basic Attributes”. Cao teaches at FIG. 3-4 and Page 39 “class PropertiesSheet” for instantiating each attribute of the particles and generating the corresponding particle attribute editing interface. Cao teaches at Page 48 that a particle system N has 2 emitters E1 and E2 and by changing their basic attributes, two different simple particle effects are formed and additional attributes of particles need to be added to meet more complex needs. 
Cao teaches at Pages 89-93 the parameters for the particle system rendering window and at Page 78 that the particle system includes the range parameters of the emitter for emitting the particles), a three-dimensional particle emitter parameter configuration item (e.g., Cao teaches at Page 35 that the basic attributes of the particles are configured in the particle emitter. 
Cao teaches at Page 49 that the object classes of the emitter and affecter mode mainly include three basic class hierarchies, i.e., the emitter, particle and affecter…the particle emitter class instantiates various specific emitters, including point emitters, spherical emitters and box emitters….the parameter settings of each emitter and affecter are flexible and changeable and at Page 50 that an emitter generates new particles and assigns basic attributes to them including initial position, lifetime, initial velocity and size and Section 4.4 that an emitter can generate an initialized particle…through parameters preset by the emitter. 
Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters and Cao teaches at Page 48 that a particle system N has 2 emitters E1 and E2 and by changing their basic attributes, two different simple particle effects are formed and additional attributes of particles need to be added to meet more complex needs. 
), and a three-dimensional particle affector parameter configuration item (Cao teaches at Page 49 that the effecters A1 and A2 will affect the particles P1 and P2 …the influence is exerted by changing the additional attributes of the particle such as providing acceleration for the particle and at Page 50 that an affecter affects the motion of the particle by changing the additional attributes of the particle such as acceleration energy attenuation and at Page 54 that another way is to change the texture map of a particle, directly changing the appearance of the particle, i.e., a texture affecter…gravitational field affecters generally have a central gravitational source….that exerts a virtual gravitational and repulsive force. 
Cao teaches at Page 47 that various complex external force fields of particles can be encapsulated into affecters that affect the changing state of particle motion. 
Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters. 
Cao teaches at Page 96 “to produce more complex effects, a user can add additional attributes of the particles emitted from the emitter including acceleration, emission position, rotation, and particle map…to produce more complex and realistic particle effects such as a fountain with a gravity system, smoke rising under the influence of wind and a trailing particle effect in which the particle emission position changes dynamically”. Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters); 
receiving a parameter configuration command to perform a parameter configuration for the above parameter configuration items (Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters), 
Cao teaches at FIG. 3-4 and Page 39 “class PropertiesSheet” for instantiating each attribute of the particles and generating the corresponding particle attribute editing interface. Cao teaches at Page 48 that a particle system N has 2 emitters E1 and E2 and by changing their basic attributes, two different simple particle effects are formed and additional attributes of particles need to be added to meet more complex needs) and performing a parameter configuration for an emitter associated with the three-dimensional particle (Cao teaches at Page 49 that the object classes of the emitter and affecter mode mainly include three basic class hierarchies, i.e., the emitter, particle and affecter…the particle emitter class instantiates various specific emitters, including point emitters, spherical emitters and box emitters….the parameter settings of each emitter and affecter are flexible and changeable and at Page 50 that an emitter generates new particles and assigns basic attributes to them including initial position, lifetime, initial velocity and size and Section 4.4 that an emitter can generate an initialized particle…through parameters preset by the emitter. 
Cao teaches at Page 82-83 and FIG. 5-17 the emitter rotation attribute parameters and Cao teaches at Page 48 that a particle system N has 2 emitters E1 and E2 and by changing their basic attributes, two different simple particle effects are formed and additional attributes of particles need to be added to meet more complex needs. 
); 
generating a three-dimensional particle effect according to parameters configured in the parameter configuration items (Cao teaches at FIG. 6-2 Section 6.2.1 and Pages 96-103 Rain Particle Effect including Material Texture, MaterialType, RelativeSizeX, RelativeSizeY and RelativeSizeZ for different types of emitters and at Section 6.2.2 and FIG. 6-3 Burning Particle Effect for different types of emitters).
Cao does not teach the claim limitation “wherein the generating a three-dimensional particle effect according to parameters configured in the parameter configuration items further comprises: obtaining a first image captured in real time by an image sensor, wherein the first image comprises a body part of a user, and generating the three-dimensional particle effect directly on the first image captured in real time according to the parameters configured in the parameter configuration items”.  
Jiao et al. US-PGPUB No. 2017/0206694 (hereinafter Jiao) teaches the claim limitation “wherein the generating a three-dimensional particle effect according to parameters configured in the parameter configuration items further comprises: obtaining a first image captured in real time by an image sensor, wherein the first image comprises a body part of a user, and generating the three-dimensional particle effect [directly] on the first image [captured in real time] according to the parameters configured in the parameter configuration items” (
Jiao teaches at FIG. 3 and Paragraph 0028 that the facial mesh 152/154 along with data describing the landmarks may be derived from image frames 118 by facial expression and head pose tracker 102 and at Paragraph 0037 that primary animation message generation function 124 may be configured to selectively output primary animation messages 120 to drive animation of an avatar based on the facial expression and head pose parameters depicting facial expressions and head poses of the user…may be configured to convert facial action units into blend shapes and their assigned weights for animation of an avatar and at Paragraph 0049 initial face mesh fitting function block 206 may be configured to initialize a 3D pose of a face mesh based at least in part on a plurality of landmark points detected on the face and at Paragraph 0051 facial mesh tracking function block 214 may be configured to adjust position, orientation or deformation of a face mesh to maintain continuing coverage of the face and reflection of facial movement by the face mesh, based on a subset of sub-sampled pixels of the plurality of image frames and at Paragraph 0053 that face mesh adaptation function block 220 may be configured to reconstruct a face mesh according to derived facial action units, and re-sample of a current image frame under the face mesh to set up processing of a next image frame. 
Jiao teaches at Paragraph 0049 that a Candide3 wireframe head model may be used…The Candide3 head model may be controlled by facial action parameters and head pose tracking function block 210 may be configured to calculate rotation angles of the user’s head. Jian teaches at Paragraph 0057-0058 that the augmentation may include the tear drops and the volume and velocity of the augmentation may vary in accordance with the determined intensity of the emotion…tear drops are rendered as flowing from the avatar’s eye and emitters may be created at the eye locations to emit the tear drops. The tear drops may correspond to particles emitted from the emitters. The direction of travel of the particles may follow a trajectory selected from a plurality of pre-defined trajectories. The volume and velocity of the particles, e.g., the tear drops, may be based on the intensity of the determined emotion). 

The prior art references do not anticipate or suggest the new claim limitation of “generating the three-dimensional particle effect directly on the first image captured in real time according to the parameters configured in the parameter configuration items” in a method for generating a three-dimensional particle effect, set forth in the newly submitted base claim 1.  The base claims 9 and 10 are allowed for the same reasons as the claim 1. The dependent claims 2-6 and 17-19 are dependent upon the base claim 1 and are allowed for the same reasons as the . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613